Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a 371 of PCT/EP2018/079960.
The amendment filed on October 18, 2021 has been entered.
Claims 1 and 3-35 are pending.

Election/Restrictions
Applicant elected without traverse of Group I with a species election of 
(1) S. cerevisiae as the host cell,
(2) L-isoleucine as the starting material, 
(3) L-muscone as the product, and 
(4) the following polynucleotides/genetic modifications:
(a) SEQ ID NO: 14 encoding the polypeptide synthesizing L-isoleucine → 3-methyl-2- oxopentanoate,  
(b) SEQ ID NO: 16 encoding the polypeptide synthesizing 3-methyl-2- oxopentanoate  → (S)-2- methylbutanal, 
(c) SEQ ID NO: 17 encoding the polypeptide synthesizing (S)-2- methylbutanal → (S)-2-methylbutyric acid, 
(d) (SEQ ID NO: 3 encoding the polypeptide synthesizing (S)-2-methylbutyric acid →  (S)-2-methylbutyryl-CoA,

(f) SEQ IDNOs: 1 and 2 encoding the polypeptides synthesizing 14-methylhexadecanoic acid →  3-Methylhexadecanedioic acid, 
(g) SEQ ID NO: 13 encoding the polypeptide synthesizing 3-Methylhexadecanedioic acid →  3-Methylhexadecanedioic acid-CoA, and 
(h) a gene encoding a polypeptide having cyclisation activity and synthesizing 3-Methylhexadecanedioic acid-CoA → L-muscone.
Claims 3, 5-6, 14-29, and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2021.

Response to Arguments
 	Applicant’s amendment and arguments filed on October 18, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objections
Claim 7 has been amended to insert the missing commas.  Therefore, the objection of claim 7 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 has been amended to recite a recombinant host cell comprising the genes recited in (a)-(f) and (g).  Therefore, claims 1, 10, and 13  no longer read on a naturally occurring S. cerevisiae cell comprising a gene encoding the branched chain amino acid transferase (BAT1) and the rejection of claims 1, 10, and 13 under 35 U.S.C. 101 has been withdrawn.

Claims 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a combination of a polynucleotide/cDNA encoding a polypeptide having the amino acid sequence of SEQ ID NO:34 and one or more of the polynucleotide/cDNA recited in claim 32. This judicial exception is not integrated into a practical application because the claims encompass a polynucleotide encoding a polypeptide having the amino acid sequence of SEQ ID NO:34 and one or more of SEQ ID NO:35-38 and 25-32 that is structurally identical to the polynucleotide encoding the naturally occurring S. cerevisiae branched chain amino acid transferase (BAT1) of SEQ ID NO:34 and polynucleotides encoding naturally occurring S. cerevisiae polypeptides of SEQ ID NO:35-38 and 25-32. The combination of these polynucleotides encoding the naturally occurring S. cerevisiae polypeptides of SEQ ID NO:35-38 and 25-32 are naturally comprised in a wildtype S. cerevisiae.  There is no indication in the specification that combining the polynucleotides encoding the polypeptides of SEQ ID NO:35-38 and 25-32 results in the encoded polypeptides having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring polypeptide in their natural state. Because there is no difference in characteristics (structural, functional, or otherwise) between the combination of the polynucleotides encoding the polypeptides having the amino acid sequence of SEQ ID NO: 34-38 and 25-32 and the polynucleotides encoding the naturally occurring S. cerevisiae polypeptides of SEQ ID NO:34-38 and 25-32 naturally comprised in wildtype S. cerevisiae, the claimed combination of polynucleotides do not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination of the polynucleotides is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claim does not qualify as eligible subject matter. 
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that the combination of polynucleotide encoding one or more polypeptides of (a)-(g) do not occur in nature.  
 S. cerevisiae polypeptides. The combination of the polynucleotides encoding the naturally occurring S. cerevisiae polypeptides of SEQ ID NO:35-38 and 25-32 are naturally comprised in a wildtype S. cerevisiae.  There is no indication in the specification that combining the polynucleotides encoding the polypeptides of SEQ ID NO:35-38 and 25-32 results in the encoded polypeptides having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring polypeptide in their natural state. Because there is no difference in characteristics (structural, functional, or otherwise) between the combination of the polynucleotides encoding the polypeptides having the amino acid sequence of SEQ ID NO: 34-38 and 25-32 and the polynucleotides encoding the naturally occurring S. cerevisiae polypeptides of SEQ ID NO:34-38 and 25-32 naturally comprised in wildtype S. cerevisiae, the claimed combination of polynucleotides do not have markedly different characteristics, and thus are a “product of nature”.
Hence the rejection is maintained.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: element (h). 
Claim 4 recites the limitation "further comprising (i)..”.  Claim 4 depends from claim 1.  Claim 1 recites elements (a)-(g).  Claim 4 recited element (i). Neither claim 1 nor claim 4 recite element (h).   Clarification is requested. Examiner notes that this rejection is a result of the amendment of claim 4.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-13, and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
(A) a genus comprising of any recombinant host cell or any fungal host cell producing (B) a genus of dicarboxylic acid (DCA), genus of anteiso fatty acid, genus of DCA-CoA, or 14-methylhexadecanoic acid or L-muscone, wherein said host cell comprises (C) a genus of (a) a gene encoding any polypeptide or any polypeptide having at least 90% sequence identity to SEQ ID NO: 34 capable of converting L-isoleucine → 3-methyl-2- oxopentanoate, (b) a gene encoding any polypeptide or any polypeptide having at least 90% sequence identity to SEQ ID NO: 36 capable of converting 3-methyl-2- oxopentanoate  → (S)-2- methylbutanal, (c) a gene encoding any polypeptide or any polypeptide having at least 90% sequence identity to SEQ ID NO: 37 capable of converting (S)-2- methylbutanal → (S)-2-methylbutyric acid, (d) a gene encoding any polypeptide or any polypeptide having at least 65% sequence identity to SEQ ID NO: 23 capable of converting (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA, (e) a gene encoding any polypeptide or any polypeptide having at least 60% sequence identity to SEQ ID NO: 25 capable of converting (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid, (f) a gene encoding any polypeptide or any polypeptide having at least 60% sequence identity to SEQ ID NOs: 21 or 22 capable of converting any anteiso fatty acid or 14-methylhexadecanoic acid →  any dicarboxylic acid (DCA) or 3-Methylhexadecanedioic acid, respectively, (g) a gene encoding any polypeptide or any polypeptide having at least 85% sequence identity to SEQ ID NO: 13 capable of converting any DCA or 3-Methylhexadecanedioic acid →  any DCA-CoA or 3-(i) a gene encoding any polypeptide capable of converting any DCA-CoA or 3-Methylhexadecanedioic acid-CoA → L-muscone.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of a recombinant host cell or a fungal host cell comprising of  genes encoding polypeptides capable of converting L-isoleucine → 3-methyl-2- oxopentanoate → (S)-2- methylbutanal → (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid →  any dicarboxylic acid (DCA) or 3-Methylhexadecanedioic acid →  any DCA-CoA or 3-Methylhexadecanedioic acid-CoA → L-muscone fails to provide a sufficient description of the genus of proteins/genes expressed in the claimed genus of recombinant host cell or a fungal host cell as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.  It 
The specification is limited to a recombinant S. cerevisiae producing 3-Methylhexadecanedioic acid-CoA, wherein said recombinant S. cerevisiae comprises a  polynucleotide encoding the polypeptide of SEQ ID NO: 23 that converts (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA, the polypeptide of SEQ ID NO: 25 that converts (S)-2-methylbutyryl-CoA → 14-methylhexadecanoic acid, the polypeptide of SEQ ID NO: 21 and SEQ ID NO: 22 that converts 14-methylhexadecanoic acid →  3-Methylhexadecanedioic acid, and the polypeptide of SEQ ID NO: 33 that converts 3-Methylhexadecanedioic acid →  3-Methylhexadecanedioic acid-CoA.    The specification does not disclose a recombinant cell or a recombinant fungal cell producing L-muscone from L-isoleucine nor any examples of genes encoding polypeptides having cyclisation activity and synthesizing L-muscone from DCA/DCA-CoA or 3-methylhexadecanedioic acid/3-methylhexadecanedioic acid-CoA.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above recombinant S. cerevisiae that produces 3-Methylhexadecanedioic acid-CoA and the structure of the claimed genus of recombinant host cells or fungal cells producing genus of macrocyclic ketone precursors of dicarboxylic acid (DCA), anteiso fatty acid, or DCA-CoA, wherein said host cell comprises of a genus of polynucleotides encoding polypeptides that convert L-isoleucine → 3-methyl-2- oxopentanoate → (S)-2- methylbutanal → (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid →  any dicarboxylic acid (DCA) or 3-Methylhexadecanedioic acid →  any DCA-CoA or 3-Methylhexadecanedioic acid-CoA → L-muscone. Therefore, the specification fails to describe a representative species of the claimed genus.  
Further, the claimed invention requires a defined number of genes/enzymes and host cell, wherein overexpression of said genes/enzymes in any recombinant host cell or any fungal host cell results in production of any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone.  Although the specification discloses exemplary genes/enzymes that can theoretically convert L-isoleucine → 3-methyl-2- oxopentanoate → (S)-2- methylbutanal → (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid →  any dicarboxylic acid (DCA) or 3-Methylhexadecanedioic acid →  any DCA-CoA or 3-Methylhexadecanedioic acid-CoA and exemplary hosts, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes and hosts were known in the art, this knowledge alone would not allow one level of skill in the art 
Regarding claims 10 and 32, with the aid of a computer, one of skill in the art could identify all polypeptides having at least 90% sequence identity to SEQ ID NO: 34, all polypeptides having at least 90% sequence identity to SEQ ID NO: 36, all polypeptides having at least 90% sequence identity to SEQ ID NO: 37, all polypeptides having at least 65% sequence identity to SEQ ID NO: 23, all polypeptides having at least 60% sequence identity to SEQ ID NO: 25, all polypeptides having at least 60% sequence identity to SEQ IDNOs: 21 or 22, and all polypeptides having at least 85% sequence identity to SEQ ID NO: 13.  However, there is no teaching regarding which amino acids or which 10-40% of the amino acids can vary from SEQ ID NO:34, 36, 23, 25, 21, 22, and 13 and result in a polypeptide capable of converting of L-isoleucine → 3-methyl-2- oxopentanoate, 3-methyl-2- oxopentanoate  → (S)-2- methylbutanal, (S)-2- methylbutanal → (S)-2-methylbutyric acid, (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA, (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid, any anteiso fatty acid or 14-methylhexadecanoic acid →  any 
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for the claimed enzymatic activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about polypeptides having the ability to convert L-isoleucine → 3-methyl-2- oxopentanoate → (S)-2- methylbutanal → (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid →  any dicarboxylic acid (DCA) or 3-Methylhexadecanedioic acid →  any DCA-CoA or 3-Methylhexadecanedioic acid-CoA to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO: 34, 36, 23, 25, 21, 22, and 13 as representative of other polypeptides having the ability to convert L-isoleucine → 3-methyl-2- oxopentanoate → (S)-2- methylbutanal → (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid →  any dicarboxylic acid (DCA) or 3-Methylhexadecanedioic acid →  any DCA-CoA or 3-Methylhexadecanedioic acid-CoA.

Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection. 
Applicant has requested the rejection be withdrawn because base newly amended claim 1 recites that all of the genes (a)-(g) are included in the claimed recombinant host cell and clarifies that one or more macrocyclic ketone precursors comprising a DCA, DCA-CoA, anteiso fatty acid or a combination thereof and the specification describes various embodiments of the genes (a)-(g) in paragraphs [0096]-[0098] and [00102]-[00127].
This is not found persuasive. The claims are directed to a genus of host cells comprising of a genus of genes/enzymes, wherein the host cell produces a genus of dicarboxylic acid (DCA), genus of anteiso fatty acid, genus of DCA-CoA, 14-methylhexadecanoic acid or L-muscone.  The claimed invention requires a defined number of genes encoding the recited enzymes, wherein overexpression of said enzymes in any recombinant host cell or any fungal host results in production of a genus of dicarboxylic acid (DCA), genus of anteiso fatty acid, genus of DCA-CoA, or 14-methylhexadecanoic acid or L-muscone.  Although the specifications at paragraphs Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed genus of any recombinant host cell or any fungal host that produces a genus of dicarboxylic acid (DCA), genus of anteiso fatty acid, genus of DCA-CoA, or 14-methylhexadecanoic acid or L-muscone.   Although expression of exogenous enzymes was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express in any recombinant host cell or any fungal cell to produce any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone.
Further, regarding claims 10 and 32, while the general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about polypeptides having the ability to convert L-isoleucine → 3-methyl-2- oxopentanoate → (S)-2- methylbutanal → (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid →  any dicarboxylic acid (DCA) or 3-
As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  For inventions in an unpredictable art, adequate written description of a genus which 
Hence the rejection is maintained.
	
 
Claims 1, 4, 7-13, and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant S. cerevisiae producing 3-Methylhexadecanedioic acid-CoA, wherein said recombinant S. cerevisiae comprises a  polynucleotide encoding the polypeptide of SEQ ID NO: 23 that converts (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA, the polypeptide of SEQ ID NO: 25 that converts (S)-2-methylbutyryl-CoA → 14-methylhexadecanoic acid, the polypeptide of SEQ ID NO: 21 and SEQ ID NO:22 that converts 14-methylhexadecanoic acid →  3-Methylhexadecanedioic acid, and the polypeptide of SEQ ID NO: 33 that converts 3-Methylhexadecanedioic acid →  3-Methylhexadecanedioic acid-CoA, does not reasonably provide enablement for any recombinant host cell or any recombinant fungal host cell that produces any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of 
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (A) any recombinant host cell or any fungal host cell producing (B) any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone from L-isoleucine, wherein said host cell comprises (C) (a) a gene encoding any polypeptide or any polypeptide having at least 90% sequence identity to SEQ ID NO: 34 capable of converting L-isoleucine → 3-methyl-2- oxopentanoate, (b) a gene encoding any polypeptide or any polypeptide having at least 90% sequence identity to SEQ ID NO: 36 capable of converting 3-methyl-2- oxopentanoate  → (S)-2- methylbutanal, (c) a gene encoding any polypeptide or any polypeptide having at least 90% sequence identity to SEQ ID NO: 37 capable of converting (S)-2- methylbutanal → (S)-2-methylbutyric acid, (d) a gene encoding any polypeptide or any polypeptide having at least 65% sequence identity to SEQ ID NO: 23 capable of converting (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA, (e) a gene encoding any polypeptide or any polypeptide having at least 60% sequence identity to SEQ ID NO: 25 capable of converting (S)-2-methylbutyryl-CoA →  any anteiso fatty acid or 14-methylhexadecanoic acid, (f) a gene encoding any polypeptide or any polypeptide having at least 60% sequence identity to SEQ IDNOs: 21 or 22 capable of converting (g) a gene encoding any polypeptide or any polypeptide having at least 85% sequence identity to SEQ ID NO: 13 capable of converting any DCA or 3-Methylhexadecanedioic acid →  any DCA-CoA or 3-Methylhexadecanedioic acid-CoA, respectively, and (i) a gene encoding any polypeptide capable of converting any DCA-CoA or 3-Methylhexadecanedioic acid-CoA → L-muscone.
  The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of any recombinant host cell or any fungal host cell comprising a combination of a large number of genes, wherein the   recombinant host cell or fungal host cell produces any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone from any starting material or L-isoleucine via any intermediates or any intermediate recited in claims 1, 7, 8, or 11.  In the instant case, the specification is limited to recombinant S. cerevisiae producing 3-Methylhexadecanedioic acid-CoA, wherein said recombinant S. cerevisiae comprises a  polynucleotide encoding the polypeptide of SEQ ID NO: 23 that converts (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA, the polypeptide of SEQ ID NO: 25 that converts (S)-2-methylbutyryl-CoA → 14-methylhexadecanoic acid, the polypeptide of SEQ ID NO: 21 and SEQ ID NO: 22 that converts 14-methylhexadecanoic acid →  3-Methylhexadecanedioic acid, and the polypeptide of SEQ ID NO: 33 that converts 3-Methylhexadecanedioic acid →  3-Methylhexadecanedioic acid-CoA.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.

In the absence of: (a) rational and predictable scheme for making the claimed recombinant host cell or recombinant fungal cell producing any dicarboxylic acid (DCA), any anteiso fatty acid, any DCA-CoA, or L-muscone from any starting material or L-isoleucine via any intermediates or any intermediate recited in claims 1, 7, 8, or 11 and (b) a correlation between structure and the activity any recombinant host cell or any recombinant fungal cell comprising of genes encoding enzymes having unknowns structure, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible combination of host cell and fungal hot cell and enzymes/genes to determine which host cell or fungal host cell comprising which genes results in any recombinant host cell or any fungal host cell that produces any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone from any starting material or L-isoleucine via any intermediates or any intermediate recited in claims 1, 7, 8, or 11.  While enablement is not precluded by the necessity for routine 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a set of  genes that when introduced into any host cell or any fungal host cell  results in production of any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone from any starting material or L-isoleucine via any intermediates or any intermediate recited in claims 1, 7, 8, or 11, (2) which combinations of exogenous genes/enzymes and cells to use in order to arrive at the claimed invention, and (3) the general tolerance of any host cell or any fungal cell to any intermediates or intermediates leading up to L-muscone.   
The amount of direction or guidance presented and the existence of working examples.  
The specification does not disclose of a set of genes/enzymes and any host cell or fungal host cell that produces any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone from any starting material or L-isoleucine via any intermediates or any intermediate recited in claims 1, 7, 8, or 11.  The specification is limited to a recombinant S. cerevisiae producing 3-Methylhexadecanedioic acid-CoA, wherein said S. cerevisiae comprises a  polynucleotide encoding the polypeptide of SEQ ID NO: 23 that converts (S)-2-methylbutyric acid → (S)-2-methylbutyryl-CoA, the polypeptide of SEQ ID NO: 25 that converts (S)-2-methylbutyryl-CoA → 14-methylhexadecanoic acid, the polypeptide of SEQ ID NO: 21 and SEQ ID NO: 22 that converts 14-methylhexadecanoic acid →  3-Methylhexadecanedioic acid, and the polypeptide of SEQ ID NO: 33 that converts 3-Methylhexadecanedioic acid →  3-Methylhexadecanedioic acid-CoA.  Therefore, the specification fails to teach a set of genes/enzymes and cells that produce any dicarboxylic acid (DCA), any anteiso fatty acid, any CA-CoA, or L-muscone from any starting material or L-isoleucine via any intermediates or any intermediate recited in claims 1, 7, 8, or 11.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).   

Applicant has requested the rejection be withdrawn because newly amended base claim 1 recites that all of the genes (a)-(g) are included in the claimed recombinant host cell and clarifies that one or more macrocyclic ketone precursors comprising a DCA, DCA-CoA, anteiso fatty acid or a combination thereof and the specification describes various embodiments of the genes (a)-(g) in paragraphs [0096]-[0098] and [00102]-[00127].
This is not found persuasive. The claims are directed to any recombinant host cell or any recombinant fungal host cell comprising of a genus of genes/enzymes, wherein the host cell produces a genus of dicarboxylic acid (DCA), genus of anteiso fatty acid, genus of DCA-CoA, 14-methylhexadecanoic acid or L-muscone.  The claimed invention requires a defined number of genes encoding the recited enzymes, wherein overexpression of said enzymes in any recombinant host cell or any fungal host results in production of a genus of dicarboxylic acid (DCA), genus of anteiso fatty acid, genus of DCA-CoA, or 14-methylhexadecanoic acid or L-muscone. The specification does not provide any teaching or guidance as to (1) the set of enzymes that when introduced into any recombinant host cell or any recombinant fungal host cell results in production of a any dicarboxylic acid (DCA), an anteiso fatty acid, an DCA-CoA, or 14-methylhexadecanoic acid or L-muscone, (2) which combinations of exogenous genes/enzymes and cells to use in order to arrive at the claimed invention, and (3) the general tolerance of any host cell or any fungal host cell to any intermediates or intermediates leading up to any dicarboxylic acid (DCA), an anteiso fatty acid, an DCA-
Hence the rejection is maintained.      

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Applicant’s arguments, see page 26, filed October 18, 2021, with respect to claims 1, 10, and 13 have been fully considered and are persuasive.  Claim 1 has been amended to recite a recombinant host cell comprising the genes recited in (a)-(f) and (g), which are not disclosed by Anthony.  Therefore, the rejection of 1, 10, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 2015/0240267 – form PTO-892) has been withdrawn.  

Claim(s) 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony (US 2015/0240267 – form PTO-892).
Regarding claim 32, Anthony discloses a combination of (1) a nucleic acid molecule encoding BAT1 comprising the amino acid sequence of SEQ ID NO:8, which has 100% sequence identity to SEQ ID NO:34 of the instant application and synthesizes 3-methyl-2-oxopentanoate from L-isoleucine, and/or (2) a nucleic acid molecule encoding the ARO10 comprising the amino acid sequence of SEQ ID NO:6, which has 100% sequence identity to SEQ ID NO:36 of the instant application, and/or (3) a nucleic acid molecule encoding the ALD2 comprising the amino acid sequence of SEQ ID NO:52, which has 100% sequence identity to SEQ ID NO:37 of the instant application (Figures 1, [0018], [0065], [0071], [0126], and Examples 2-3 and see the sequence alignment below).  Regarding claim 33, Anthony discloses that the nucleic acid molecule encoding the BAT1, ARO10, and ALD2 are a cDNA ([0071]). Therefore, the reference of Anthony anticipates claims 32-33.

Applicant argues that the combination of a polynucleotide encoding one or more polypeptides of (a)-(g) is not taught or suggested by Anthony.
This is not found persuasive.  As discussed above, Anthony discloses a combination of a polynucleotide encoding BAT1 of SEQ ID NO:8 which is identical to SEQ ID NO:34 of the instant application, and/or ARO10 of SEQ ID NO:6 which is identical to SEQ ID NO:36 of the instant application, and/or ALD2 of SEQ ID NO:52 which is identical to SEQ ID NO:37 of the instant application (Figures 1[0018], [0065], [0071], [0126], and Examples 2-3 and see the sequence alignment below). 
Hence the rejection is maintained.


Conclusion

	Claims 1 and 3-35 are pending.

	Claims 3, 5-6, 14-29, and 34-35 are withdrawn.

	Claims 1, 4, 7-13, and 30-33 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        

Sequence alignment between SEQ ID NO:34 of the instant application (“Qy”) and BAT1 of SEQ ID NO:8 of Anthony (“Db”)

US-14-428-197-8
; Sequence 8, Application US/14428197
; Publication No. US20150240267A1
; GENERAL INFORMATION
;  APPLICANT: Butamax Advanced Biofuels
;  TITLE OF INVENTION: PROCESS AND MICROORGANISMS FOR PRODUCTION OF BUTANOL AND FUSEL
;  TITLE OF INVENTION:ALCOHOL MIXTURES
;  FILE REFERENCE: CL5716
;  CURRENT APPLICATION NUMBER: US/14/428,197
;  CURRENT FILING DATE: 2015-03-13
;  PRIOR APPLICATION NUMBER: 61/704295
;  PRIOR FILING DATE: 2012-09-21
;  NUMBER OF SEQ ID NOS: 137
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 393
;  TYPE: PRT
;  ORGANISM: Saccharomyces cerevisiae
US-14-428-197-8

  Query Match             100.0%;  Score 2081;  DB 14;  Length 393;
  Best Local Similarity   100.0%;  
  Matches  393;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLQRHSLKLGKFSIRTLATGAPLDASKLKITRNPNPSKPRPNEELVFGQTFTDHMLTIPW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLQRHSLKLGKFSIRTLATGAPLDASKLKITRNPNPSKPRPNEELVFGQTFTDHMLTIPW 60

Qy         61 SAKEGWGTPHIKPYGNLSLDPSACVFHYAFELFEGLKAYRTPQNTITMFRPDKNMARMNK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SAKEGWGTPHIKPYGNLSLDPSACVFHYAFELFEGLKAYRTPQNTITMFRPDKNMARMNK 120

Qy        121 SAARICLPTFESEELIKLTGKLIEQDKHLVPQGNGYSLYIRPTMIGTSKGLGVGTPSEAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SAARICLPTFESEELIKLTGKLIEQDKHLVPQGNGYSLYIRPTMIGTSKGLGVGTPSEAL 180

Qy        181 LYVITSPVGPYYKTGFKAVRLEATDYATRAWPGGVGDKKLGANYAPCILPQLQAAKRGYQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYVITSPVGPYYKTGFKAVRLEATDYATRAWPGGVGDKKLGANYAPCILPQLQAAKRGYQ 240

Qy        241 QNLWLFGPEKNITEVGTMNVFFVFLNKVTGKKELVTAPLDGTILEGVTRDSVLTLARDKL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QNLWLFGPEKNITEVGTMNVFFVFLNKVTGKKELVTAPLDGTILEGVTRDSVLTLARDKL 300

Qy        301 DPQEWDINERYYTITEVATRAKQGELLEAFGSGTAAVVSPIKEIGWNNEDIHVPLLPGEQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DPQEWDINERYYTITEVATRAKQGELLEAFGSGTAAVVSPIKEIGWNNEDIHVPLLPGEQ 360

Qy        361 CGALTKQVAQWIADIQYGRVNYGNWSKTVADLN 393
              |||||||||||||||||||||||||||||||||
Db        361 CGALTKQVAQWIADIQYGRVNYGNWSKTVADLN 393


Sequence alignment between SEQ ID NO:34 of the instant application (“Qy”) and ARO10 of SEQ ID NO:6 of Anthony (“Db”)

US-14-428-197-6

; Publication No. US20150240267A1
; GENERAL INFORMATION
;  APPLICANT: Butamax Advanced Biofuels
;  TITLE OF INVENTION: PROCESS AND MICROORGANISMS FOR PRODUCTION OF BUTANOL AND FUSEL
;  TITLE OF INVENTION:ALCOHOL MIXTURES
;  FILE REFERENCE: CL5716
;  CURRENT APPLICATION NUMBER: US/14/428,197
;  CURRENT FILING DATE: 2015-03-13
;  PRIOR APPLICATION NUMBER: 61/704295
;  PRIOR FILING DATE: 2012-09-21
;  NUMBER OF SEQ ID NOS: 137
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 635
;  TYPE: PRT
;  ORGANISM: Saccharomyces cerevisiae
US-14-428-197-6

  Query Match             100.0%;  Score 3331;  DB 14;  Length 635;
  Best Local Similarity   100.0%;  
  Matches  635;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAPVTIEKFVNQEERHLVSNRSATIPFGEYIFKRLLSIDTKSVFGVPGDFNLSLLEYLYS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPVTIEKFVNQEERHLVSNRSATIPFGEYIFKRLLSIDTKSVFGVPGDFNLSLLEYLYS 60

Qy         61 PSVESAGLRWVGTCNELNAAYAADGYSRYSNKIGCLITTYGVGELSALNGIAGSFAENVK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSVESAGLRWVGTCNELNAAYAADGYSRYSNKIGCLITTYGVGELSALNGIAGSFAENVK 120

Qy        121 VLHIVGVAKSIDSRSSNFSDRNLHHLVPQLHDSNFKGPNHKVYHDMVKDRVACSVAYLED 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VLHIVGVAKSIDSRSSNFSDRNLHHLVPQLHDSNFKGPNHKVYHDMVKDRVACSVAYLED 180

Qy        181 IETACDQVDNVIRDIYKYSKPGYIFVPADFADMSVTCDNLVNVPRISQQDCIVYPSENQL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IETACDQVDNVIRDIYKYSKPGYIFVPADFADMSVTCDNLVNVPRISQQDCIVYPSENQL 240

Qy        241 SDIINKITSWIYSSKTPAILGDVLTDRYGVSNFLNKLICKTGIWNFSTVMGKSVIDESNP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SDIINKITSWIYSSKTPAILGDVLTDRYGVSNFLNKLICKTGIWNFSTVMGKSVIDESNP 300

Qy        301 TYMGQYNGKEGLKQVYEHFELCDLVLHFGVDINEINNGHYTFTYKPNAKIIQFHPNYIRL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TYMGQYNGKEGLKQVYEHFELCDLVLHFGVDINEINNGHYTFTYKPNAKIIQFHPNYIRL 360

Qy        361 VDTRQGNEQMFKGINFAPILKELYKRIDVSKLSLQYDSNVTQYTNETMRLEDPTNGQSSI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VDTRQGNEQMFKGINFAPILKELYKRIDVSKLSLQYDSNVTQYTNETMRLEDPTNGQSSI 420

Qy        421 ITQVHLQKTMPKFLNPGDVVVCETGSFQFSVRDFAFPSQLKYISQGFFLSIGMALPAALG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ITQVHLQKTMPKFLNPGDVVVCETGSFQFSVRDFAFPSQLKYISQGFFLSIGMALPAALG 480

Qy        481 VGIAMQDHSNAHINGGNVKEDYKPRLILFEGDGAAQMTIQELSTILKCNIPLEVIIWNNN 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VGIAMQDHSNAHINGGNVKEDYKPRLILFEGDGAAQMTIQELSTILKCNIPLEVIIWNNN 540

Qy        541 GYTIERAIMGPTRSYNDVMSWKWTKLFEAFGDFDGKYTNSTLIQCPSKLALKLEELKNSN 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GYTIERAIMGPTRSYNDVMSWKWTKLFEAFGDFDGKYTNSTLIQCPSKLALKLEELKNSN 600


              |||||||||||||||||||||||||||||||||||
Db        601 KRSGIELLEVKLGELDFPEQLKCMVEAAALKRNKK 635


Sequence alignment between SEQ ID NO:34 of the instant application (“Qy”) and ALD2 of SEQ ID NO:52 of Anthony (“Db”)

US-14-428-197-52
; Sequence 52, Application US/14428197
; Publication No. US20150240267A1
; GENERAL INFORMATION
;  APPLICANT: Butamax Advanced Biofuels
;  TITLE OF INVENTION: PROCESS AND MICROORGANISMS FOR PRODUCTION OF BUTANOL AND FUSEL
;  TITLE OF INVENTION:ALCOHOL MIXTURES
;  FILE REFERENCE: CL5716
;  CURRENT APPLICATION NUMBER: US/14/428,197
;  CURRENT FILING DATE: 2015-03-13
;  PRIOR APPLICATION NUMBER: 61/704295
;  PRIOR FILING DATE: 2012-09-21
;  NUMBER OF SEQ ID NOS: 137
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 52
;  LENGTH: 506
;  TYPE: PRT
;  ORGANISM: Saccharomyces cerevisiae
US-14-428-197-52

  Query Match             100.0%;  Score 2618;  DB 14;  Length 506;
  Best Local Similarity   100.0%;  
  Matches  506;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPTLYTDIEIPQLKISLKQPLGLFINNEFCPSSDGKTIETVNPATGEPITSFQAANEKDV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPTLYTDIEIPQLKISLKQPLGLFINNEFCPSSDGKTIETVNPATGEPITSFQAANEKDV 60

Qy         61 DKAVKAARAAFDNVWSKTSSEQRGIYLSNLLKLIEEEQDTLAALETLDAGKPYHSNAKGD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DKAVKAARAAFDNVWSKTSSEQRGIYLSNLLKLIEEEQDTLAALETLDAGKPYHSNAKGD 120

Qy        121 LAQILQLTRYFAGSADKFDKGATIPLTFNKFAYTLKVPFGVVAQIVPWNYPLAMACWKLQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LAQILQLTRYFAGSADKFDKGATIPLTFNKFAYTLKVPFGVVAQIVPWNYPLAMACWKLQ 180

Qy        181 GALAAGNTVIIKPAENTSLSLLYFATLIKKAGFPPGVVNIVPGYGSLVGQALASHMDIDK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GALAAGNTVIIKPAENTSLSLLYFATLIKKAGFPPGVVNIVPGYGSLVGQALASHMDIDK 240

Qy        241 ISFTGSTKVGGFVLEASGQSNLKDVTLECGGKSPALVFEDADLDKAIDWIAAGIFYNSGQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ISFTGSTKVGGFVLEASGQSNLKDVTLECGGKSPALVFEDADLDKAIDWIAAGIFYNSGQ 300

Qy        301 NCTANSRVYVQSSIYDKFVEKFKETAKKEWDVAGKFDPFDEKCIVGPVISSTQYDRIKSY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NCTANSRVYVQSSIYDKFVEKFKETAKKEWDVAGKFDPFDEKCIVGPVISSTQYDRIKSY 360

Qy        361 IERGKREEKLDMFQTSEFPIGGAKGYFIPPTIFTDVPQTSKLLQDEIFGPVVVVSKFTNY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IERGKREEKLDMFQTSEFPIGGAKGYFIPPTIFTDVPQTSKLLQDEIFGPVVVVSKFTNY 420

Qy        421 DDALKLANDTCYGLASAVFTKDVKKAHMFARDIKAGTVWINSSNDEDVTVPFGGFKMSGI 480

Db        421 DDALKLANDTCYGLASAVFTKDVKKAHMFARDIKAGTVWINSSNDEDVTVPFGGFKMSGI 480

Qy        481 GRELGQSGVDTYLQTKAVHINLSLDN 506
              ||||||||||||||||||||||||||
Db        481 GRELGQSGVDTYLQTKAVHINLSLDN 506